Case 1:20-cv-05196-BMC Document 20 Filed 01/04/21 Page 1 of 1 PagelD #: 348

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

XINYU LIU, LIANG ZHANG and
XINGUANG WANG,
NOTICE OF DISMISSAL
Plaintiffs,
20 CV 5196 (BMC)
-against-

RICHARD XIA, EEGH L-P., EEGH II, LP.,
FLEET NEW YORK METROPOLITAN
REGIONAL CENTER LLC,

EASTERN EMERALD GROUP LLC and
LAGUARDIA PERFORMANCE CENTER, LLC

Defendants.

 

x

PLEASE TAKE NOTICE THAT plaintiffs, Xinyu Liu, Liang Zhang and Xinguang
Wang, by their attorneys, Moss & Kalish, PLLC, pursuant to Federal Rule of Civil Procedure
41(a)(1)(A)@), hereby dismiss the within action.

Dated: New York, New York
January 4, 2021

Yours, etc.,

MOSS & KALISH, PLLC

ay OF Op

David B. Gelfarb
Gelfarb@mosskalish.com
Attomeys for Plaintiffs
122 E. 42nd Street Ste. 2100
New York, New York 10168
(212) 867-4488
To: SULLIVAN & CROMWELL LLP

schwartzmatthew@sullcrom.com

Attorneys for Defendants

125 Broad Street

New York, New York 10004

(212) 558-4000
